Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuyama 2017/0107373.
	Matsuyama exemplifies (#3) a blend of 60 parts polycarbonate (ie applicant’s “P”), 20 parts of B-1, 20 parts copolymer C and 0.5 parts additive. Matsuyama’s B-1 (paragraph132) is a graft of 25 parts styrene + 15 parts acrylonitrile (ie applicant’s a1 and a2) upon 60 parts rubber. The graft ratio of Matsuyama’s B-1 is 47% (table 4). The total rubber content in the blend is 0.6 x 20 or 12 parts. Matsuyama’s B-1 qualifies as applicant’s “A”. Applicant’s “for plating” is merely a future intended use (MPEP2111.02).

793e-0.041(60) > 47 > 515e-0.041(60)  ?
67.7 > 47 > 44.0      √

Claim 1 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidel 2013/0267635.
	Seidel exemplifies (#C7) a blend of 40 parts polycarbonate (ie applicant’s “P”), 19.73 parts of B1-9, 13.25 parts B2-1, 25.96 parts B3 and additives. Seidel’s B1-9 (paragraph 175) is a graft of 34 parts styrene + 12 parts acrylonitrile (ie applicant’s a1 and a2) upon 54 parts rubber. The gel content of B1-9 is said to be 85% meaning 85% insolubles. Therefore, the graft ratio for B1-9 would be:
 
       85-54
     ----------   X  100  =  57.4%   
          54

Therefore, B1-9 qualifies as applicant’s “A”. The total rubber content in the blend is 12% (table 7) which apparently includes the rubber provided by the second graft B2-1.  Applicant’s “for plating” is merely a future intended use (MPEP2111.02).

793e-0.041(54) > 57.4 > 515e-0.041(54)  ?
86.6 > 57.4 > 56.3      √

Claim 1 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP10046019.
	The reference exemplifies (#1-3) blends of 50% polycarbonate (ie applicant’s “P”), 30% ABS and 20% SAN. The ABS used is Ube’s B600N which is said to have a 10% acetone solubles content (paragraph 28). Inherently, B600N has a 60% rubber content (see col 17 line 5-7 of Mitsuhashi 7851529). Therefore, the graft ratio of B600N would be:

        90-60
   -------------- = 50%
          60

The rubber content in the total composition would be 60% x 30 or 18%. Applicant’s mathematical formula is met as shown by:

793e-0.041(60) > 57.4 > 515e-0.041(60)  ?
67.7 > 50 > 44.0      √
The relative amount of styrene to acrylonitrile in the B600N ABS is not reported. However, one can surmise the styrene/acrylonitrile relative ratio that was grafted to rubber was ~70/30. This is because the reference (table 2) reports the average acrylonitrile amount in the “free” ungrafted SAN to be 30.0% in examples 1-2. Bear in mind the “free SAN” is 20 parts S200N or S201N added as well as the 3 parts of SAN (ie 10% of the 30 parts B600N) that didn’t attach to the rubber when making the ABS. Table 1 reports the acrylonitrile in the S200N and S201N is 30%. If the average acrylonitrile content is 30% for the combination of S200N (or S201N) with the SAN provided with the B600N ABS, and the S200N (or S201N) itself has an acrylonitrile content of 30%, the SAN provided in the B600N must also have had a 30% acrylonitrile content also. Otherwise, the AN content would deviated away from the AN value of S200N and S201N.
	Given the free acetone soluble SAN within B600N has a ~70/30 styrene/acrylonitrile ratio, the production of the ABS must have been conducted by polymerizing a ~70/30 styrene/acrylonitrile mixture upon rubber.
	For these reasons examples 1-3 are believed to anticipate applicant’s claim. Even if not, the reference (eg claim 1) teaches the acrylonitrile content in the free SAN should be 15-32%. Naturally, the free SAN inherently supplied with the ABS should be 15-32% acrylonitrile which would necessitate the ABS production to involve polymerizing styrene and acrylonitrile in a 85-68/15-32 ratio onto rubber.

	Note that any new claims presented to metal plated articles will be considered nonelected. Such claims (if originally present) would have been the subject of a restriction requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	12/15/22